TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00031-CV



                       Glyn M. Holliday and Carla S. Nelson, Appellants

                                                 v.

                            Tempest Recovery Service, Inc., Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. GN104065, HONORABLE JOSEPH H. HART, JUDGE PRESIDING



               Appellants Glyn M. Holliday and Carla S. Nelson and appellee Tempest Recovery

Service, Inc. have filed a joint motion to dispose of their appeal in accordance with an agreement

signed by all parties, informing this Court that the parties have reached a settlement agreement and

appellants no longer wish to pursue this appeal. In accord with the motion and the terms of the

parties’ settlement agreement, this Court grants the parties’ motion and vacates (1) the trial court’s

order on the motion to dismiss and motion for sanctions of defendant Tempest Recovery Service,

Inc., signed on February 23, 2001, and (2) the trial court’s order on plaintiff’s amended motion for

rehearing, signed on March 30, 2001. In addition, we vacate that portion of the trial court’s order

on the motion for severance and entry of final judgment of defendant Tempest Recovery Service, Inc.,

signed on November 20, 2001, that provides: “IT IS FURTHER ORDERED that Plaintiff and her

attorney are conditionally granted an additional remittitur, and that in the event that Defendant

Tempest Recovery Service, Inc. is not the prevailing party at the conclusion of any such appeals, all
of the fees awarded to it shall be remitted.” We remand the cause to the trial court for entry of

judgment in accordance with the settlement agreement of the parties.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Vacated and Remanded on Joint Motion

Filed: March 7, 2002

Do Not Publish




                                                 2